


113 HRES 283 IH: Expressing the sense of the House of Representatives that the United States should become an international human rights leader by ratifying and implementing certain core international conventions.
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 283
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Lewis submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should become an international human
		  rights leader by ratifying and implementing certain core international
		  conventions.
	
	
		Whereas the United States has played a leading role in
			 developing global human rights standards since the inception of the
			 Country;
		Whereas the first 10 amendments to the Constitution are
			 among the guiding principles that helped develop the Universal Declaration of
			 Human Rights;
		Whereas Eleanor Roosevelt, wife of President Franklin
			 Delano Roosevelt, led the United States delegation and the United Nations (in
			 this resolution referred to as the UN) in drafting the Universal
			 Declaration of Human Rights;
		Whereas December 10, 2008, marked the 60th anniversary of
			 the Universal Declaration of Human Rights;
		Whereas the General Assembly of the UN adopted the
			 International Covenant on Economic, Social and Cultural Rights and the
			 International Covenant on Civil and Political Rights in 1966;
		Whereas the world celebrated the 206th anniversary of the
			 abolition of the transatlantic slave trade on May 1, 2013;
		Whereas on January 1, 2013, the United States recognized
			 the 150th anniversary of the Emancipation Proclamation;
		Whereas the United States continues to make legislative
			 amendments that improve the rights of all persons in the United States,
			 including the 13th Amendment in 1865, the Civil Rights Act of 1866, the 14th
			 Amendment, the 19th Amendment, the Social Security Act of 1935, the Fair Labor
			 Standards Act of 1938, the Housing Act of 1949, the Equal Pay Act of 1963, the
			 Civil Rights Act of 1964, the Voting Rights Act of 1965, the Elementary and
			 Secondary Education Act of 1965, the Age Discrimination in Employment Act of
			 1967, the McKinney-Vento Homeless Assistance Act of 1987, the Civil Rights
			 Restoration Act of 1988, the Americans with Disabilities Act of 1990, the Civil
			 Rights Act of 1991, and the Voting Rights Act Reauthorization of 2006;
		Whereas human and civil rights standards and protections
			 require constant review and attention;
		Whereas the UN Millennium Development Goals set forth a
			 15-year plan to combat poverty, hunger, disease, illiteracy, environmental
			 degradation, and discrimination;
		Whereas the 43rd General Assembly of the Organization of
			 American States adopted the Inter-American Convention against Racism, Racial
			 Discrimination and Related Forms of Intolerance on June 5, 2013;
		Whereas there are as many as 27,000,000 people around the
			 world who are enslaved;
		Whereas the United States has supported the adoption of
			 the Universal Declaration of Human Rights in the UN General Assembly and has
			 ratified significant international human rights treaties, including the
			 International Conventions on the Elimination of Racism and Discrimination, on
			 the Prevention and Punishment of the Crime of Genocide, and against Torture and
			 other Cruel, Inhuman or Degrading Treatment or Punishment and the International
			 Covenant on Civil and Political Rights;
		Whereas the United States has ratified two of the eight
			 fundamental conventions outlined by the International Labor Organization (in
			 this resolution referred to as the ILO) including the Abolition
			 of Forced Labour and the Prohibition and Immediate Action for the Elimination
			 of the Worst Forms of Child Labour;
		Whereas the United States has also ratified the Optional
			 Protocol to the Convention on the Rights of the Child on the Sale of Children,
			 Child Prostitution and Child Pornography and the Optional Protocol to the
			 Convention on the Rights of the Child on the Involvement of Children in Armed
			 Conflicts;
		Whereas the United States signed the Convention on the
			 Rights of Persons with Disabilities on July 30, 2009; and
		Whereas the United States is expected to be a regional and
			 global leader in the international civil and human rights movement: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States
			 recommits to fighting discrimination, xenophobia, and human and civil rights
			 abuses in both domestic and foreign policy;
			(2)the United States
			 reaffirms its commitment to the Universal Declaration of Human Rights;
			(3)the United States
			 should give thorough review to domestic policy and legislative proposals that
			 would improve the economic, social, political, cultural, and civil rights and
			 lives of marginalized communities within the United States;
			(4)the Senate should
			 give its advice and consent to the ratification of the UN Covenant on Economic,
			 Social and Cultural Rights, the UN Convention on the Elimination of All Forms
			 of Discrimination Against Women and its Optional Protocol, the UN Convention on
			 the Rights of the Child, the UN Convention on the Rights of Persons with
			 Disabilities and its Optional Protocol, the UN Convention for the Protection of
			 All Persons from Enforced Disappearance, the First Optional Protocol to the UN
			 Covenant on Civil and Political Rights, and the Optional Protocol to the UN
			 Convention Against Torture and other Cruel, Inhuman or Degrading Treatment or
			 Punishment;
			(5)the Senate should
			 give its advice and consent to the ratification of the ILO Convention on Forced
			 or Compulsory Labour, the ILO Convention on Freedom of Association and
			 Protection of the Right to Organise, the ILO Convention on the Right to
			 Organise and Collective Bargaining, the ILO Convention on Equal Remuneration,
			 the ILO Convention on Discrimination in Respect of Employment and Occupation,
			 and the ILO Convention on the Minimum Age for Admission to Employment;
			(6)the United States
			 should fully support the Inter-American human rights system, especially
			 hemispheric conventions regarding the rights of all persons, women, children,
			 the disabled, marginalized communities, and the right to freedom of expression;
			 and
			(7)it is the policy
			 of the United States to oppose slavery, torture, racism, discrimination, and
			 xenophobia in all forms.
			
